DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Applicant’s amendment filed May 9, 2022, has been entered.  Applicant amended claims 1, 9 and 17.  Claims 1-4, 8-15 and 17-23 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 depend from claim 9.  Amended claim 9 requires the reflective portion of the backsheet is parallel to the light receiving face of the solar cells.  Claims 13 and 14 require that the reflective portion is applied on a surface of the backsheet that faces toward or away from the solar cells.  Given the newly-added language to claim 9, it’s unclear how this feature of the claimed invention should be interpreted.  Specifically, it’s unclear how the reflective surface is both parallel to the light receiving surface of the solar cells and positioned in the manner required by the claims.  Specifically, in the context of claim differentiation, it’s unclear how the reflective portion can be positioned in opposite directions and still be parallel to the light receiving surface.
Therefore, the claims are indefinite because their scope is unascertainable to one ordinarily skilled in the art.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 9, 12-15, 17, 20, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kardauskas (U.S. Patent No. 5,994,641) in view of Aspnes et al. (U.S. Publication No. 2013/0160850).
With respect to claims 1 and 4, Kardauskas teaches a solar cell module (Col. 9, Lines 36-48) comprising a plurality of solar cells arranged in an array (cells face down on thin layer), each solar cell having a light-receiving surface, an encapsulant that encapsulates the solar cells (thin layers of encapsulant sandwiching the solar cells), and a backsheet on a back portion of the solar cell module, wherein the backsheet comprises the reflective sheet, encapsulant and glass.  Col. 9, Lines 36-48.
The backsheet comprises transparent portions in the form of the encapsulant and glass, wherein light coming from the back portion of the solar cell module passes through the transparent portions of the backsheet before being incident on either the reflective sheet or the solar cells.  See figure 6, for example.
Kardauskas further teaches the reflective portion is configured to reflect light coming from a front portion of the solar cell module.  Col. 6, Lines 49-57.  Kardauskas teaches, as seen in figure 6, the reflective portion is parallel to the light receiving surface of one or more of the solar cells.  Figure 6.
Kardauskas teaches the reflective portion is continuous and disposed between the solar cells but is silent as to whether it is disposed only along one dimension of the array.
However, Aspnes, which deals with photovoltaic devices, teaches an arrangement wherein light re-directing areas of a photovoltaic device are continuous and disposed between the solar cells along only one dimension of the array.  Figure 4 and Paragraph 25.  Specifically, as seen in Figure 4, the grating layers (430, 432, 436, 438) are each continuous and disposed to cover spaces between the solar cells (420, 422) along only columns of the array.  Figure 4 and Paragraph 25.
It would have been obvious to one ordinarily skilled in the art at the time of invention the combination of Kardauskas with Aspnes is the use of a known technique to improve a similar device in the same way.  Both Kardauskas and Aspnes teach photovoltaic devices comprising a light re-directing feature to increase the amount of light incident on the solar cells of the device.  Aspnes teaches an effective arrangement of such a feature is to place it so the feature is continuous and covers spaces between the solar cells along only columns of the array.  It would have been obvious to one ordinarily skilled in the art at the time of invention to similarly modify Kardauskas’s reflective portion to have the same arrangement because Aspnes teaches this to be an effective configuration, meaning the modification has a reasonable expectation of success.
With respect to claims 9 and 12, modified Kardauskas teaches a solar cell module (Col. 9, Lines 36-48) comprising a plurality of solar cells arranged in an array (cells face down on thin layer), each solar cell having a light-receiving surface, an encapsulant that encapsulates the solar cells (thin layer of encapsulant between the glass support and the solar cell array), and a backsheet (encapsulant layer directly on back of solar cell array), which is the outermost backside packaging component of the solar cell module within the scope of the claimed invention.  Col. 9, Lines 36-48.
Kardauskas further teaches a continuous reflective portion in the form of a laminate comprising a reflective sheet, encapsulant and glass is applied on the backsheet and covering spaces between the solar cells only along one dimension of the array.  Kardauskas, Figure 6 and Col. 6, Lines 49-57 and Aspnes, Figure 4 and Paragraph 25.  Kardauskas teaches portion of the backsheet without the reflective portion applied thereon form transparent portions of the backsheet such that light coming from the back portion of the solar cell module passes through the transparent portions of the backsheet before being incident on either the reflective sheet or the solar cells.  See figure 6, for example.
Finally, Kardauskas teaches, as seen in figure 6, the reflective portion is parallel to the light receiving surface of one or more of the solar cells.  Figure 6.
With respect to claims 13 and 14, modified Kardauskas teaches the continuous reflective portion is applied on a surface of the back sheet that faces toward the solar cell and away from the solar cells because it is applied directly to one surface of the backsheet and indirectly to the opposite surface of the backsheet.  Col. 9, Lines 36-48.
With respect to claim 15, modified Kardauskas teaches the solar module comprises a transparent top cover on a front portion of the solar cell module in the form of a transparent glass sheet.  Col. 9, Lines 36-39.
With respect to claim 17, modified Kardauskas teaches a solar cell module (Col. 9, Lines 36-48) comprising a transparent top cover on a front portion of the solar cell module (transparent glass sheet) that has a planar outer surface and a planar inner surface, a plurality of solar cells arranged in an array (cells face down on thin layer), each solar cell having a light-receiving surface, an encapsulant that encapsulates the solar cells (thin layers of encapsulant sandwiching the solar cells), and a backsheet on a back portion of the solar cell module, wherein the backsheet comprises the reflective sheet, encapsulant and glass.  Col. 9, Lines 36-48.
Modified Kardauskas teaches the backsheet comprises a clear encapsulant with a reflective sheet applied thereon, wherein the reflective sheet is continuous and parallel to the planar outer and inner surfaces and configured to reflect light coming from a front portion of the solar cell module and covering spaces between the solar cells along only one dimension of the array.  Kardauskas, Figure 6 and Col. 6, Lines 49-57 and Aspnes, Figure 4 and Paragraph 25.
The backsheet further comprises transparent portions in the form of the encapsulant (clear sheet) and glass, wherein light coming from the back portion of the solar cell module passes through the transparent portions of the backsheet before being incident on either the reflective sheet or the solar cells.  See figure 6, for example.
With respect to claims 20, 22 and 23, Examiner notes the claims are product-by-process claims.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the requirement for printing is a product-by-process limitation.
Modified Kardauskas teaches a structure meeting the product requirements of the product-by-process claims because Kardauskas’s module has the reflective portion applied to the backsheet, as claimed.  Figure 6 and Col. 9, Lines 36-48.  The scope of the claimed invention does not exclude intermediate layers, such as encapsulants. 

(4)
Claims 2, 3, 10, 11, 18, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kardauskas (U.S. Patent No. 5,994,641) in view of Aspnes et al. (U.S. Publication No. 2013/0160850), as applied to claims 1, 4, 9, 12-15, 17, 20, 22 and 23 above, and further in view of Kernander et al. (U.S. Publication No. 2004/0202866).
With respect to claims 2, 3, 10, 11, 18, 19 and 21, modified Kardauskas teaches the reflective portion but is silent as to whether it comprises a pigment.
However, Kernander, which deals with photovoltaic cells, teaches white pigments, such as titanium dioxide or barium sulfate, are effective for facilitating reflectivity within a photovoltaic cell or solar module laminate.  Abstract and Paragraph 14.
It would have been obvious to one ordinarily skilled in the art at the time of invention the combination of Kardauskas and Aspnes, as combined above, with Kernander is the use of a known technique to improve a similar device in the same way.  Kardauskas and Aspnes, as combined above, teach a solar cell module laminate, wherein a portion of the backsheet has a reflective portion applied thereon.  Kernander teaches reflectivity is obtained in a laminate for solar modules using a white pigment, such as titanium dioxide or barium sulfate.  Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to use Kernander’s white pigment to obtain the reflective portion taught by modified Kardauskas because Kernander teaches this to be an effective approach to obtain reflectivity in a solar cell module, meaning the modification has a reasonable expectation of success.
(5)
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kardauskas (U.S. Patent No. 5,994,641) in view of Aspnes et al. (U.S. Publication No. 2013/0160850), as applied to claims 1, 4, 9, 12-15, 17, 20, 22 and 23 above, and further in view of Von Moltke et al. (U.S. Publication No. 2011/0192826).
With respect to claim 8, modified Kardauskas teaches the solar cell module but is silent as to whether the solar cells disposed therein are back contact solar cells (BCSSs).
However, Von Moltke, which deals with solar cells, teaches BCSSs are desirable because they have a larger area available to collect sunlight.  Paragraph 3.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to use a BCSS because Von Moltke teaches that a BCSS is associated with a larger area to collect available sunlight.
(6)
Allowable Subject Matter
	Examiner notes for the record claim language limiting the reflective sheet to one having a continuous reflective portion and a plurality of transparent portions that are coplanar with the continuous reflective portion and within spaces defined by the reflective portion would place the case in condition for allowance.  Applicant previously presented this claim language in application No. 15/783,234, which is the parent to this application.  Examiner further notes such an amendment may necessitate a terminal disclaimer.
(7)
Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejection.  Applicant’s amendment necessitated the rejection.  The following remarks are based on the portion of Applicant’s arguments that are relevant to the new rejection.  Applicant points out Kardauskas teaches the reflective component is positioned along the x-axis and y-axis.  Applicant’s characterization of Kardauskas is correct.  However, Kardauskas in view of Aspnes, as combined above, teaches a positioning of the reflective sheet within the scope of the claimed invention.
(8)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759